          Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr                                 Case No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Nelson v. Barr, et al., 20-cv-557


                 REPLY IN SUPPORT OF MOTION TO STRIKE
    DEFENDANTS’ NOTICE OF EXECUTION DATE OF PLAINTIFF KEITH NELSON

          Plaintiff Keith Nelson, by and through counsel, respectfully submits this Reply in

further support of the Motion to Strike Defendants’ Notice of Execution Date of Plaintiff Keith

Nelson, dated June 19, 2020 (ECF No. 101) (the “Motion”). 1

          As explained in the Motion, on June 15, 2020, T.J. Watson, Complex Warden of USP

Terre Haute, informed Mr. Nelson that “the Director of the Federal Bureau of Prisons has set

August 28, 2020, as the date for your execution by lethal injection” (Motion, ECF No. 101-3,

Ex. C), and Defendants filed a notice regarding execution dates (ECF No. 99) which indicates

that Mr. Nelson’s execution has been scheduled for August 28, 2020. Paragraph II.C. of

Chapter 1 of the BOP Execution Protocol provides that “[t]he Warden of USP Terre Haute will

notify, in writing, the inmate under sentence of death, of the date designated by the Director for

execution at least 90 days in advance.” (Motion, ECF 101-1, Ex. A at 8) (emphasis added.)

The USP Terre Haute Warden’s June 15, 2020 letter provided Mr. Nelson less than 90 days

advance notice of the date of execution designated by the Director of the BOP. Accordingly,


1
    Mr. Nelson adopts herein the same abbreviations and conventions used in the Motion.
        Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 2 of 12




Defendants’ Notice Regarding Execution Dates as it relates to Mr. Nelson should be stricken,

and the putative August 28, 2020 execution date referenced therein vacated.

       In Defendants’ Opposition to Motion to Strike Notice of Execution Dates (ECF No.

109) (the “Opposition”), Defendants concede that the BOP’s Execution Protocol “provides that

an inmate will receive 90 days’ notice of his execution date.” Opp., ECF No. 109 at 1. To

justify flouting that express requirement, Defendants contend that Mr. Nelson was entitled to

only 20 days-notice of his execution date in accordance with federal regulation (28 C.F.R. §

26.4(a)), that the notice requirement – indeed, the entirety of the BOP Execution Protocol – is

merely “discretionary” and “non-binding,” that the BOP Execution Protocol permits “deviation

or adjustment [if] required, as determined by the Director of the BOP or the Warden” (id.;

emphasis added), and that, in any event, the “Director determined that deviation” from the 90-

day notice requirement was “required.” Id. at n. 1. Finally, Defendants contend that the Motion

should be analyzed under a preliminary injunction standard, and that Mr. Nelson cannot

demonstrate irreparable harm.       As explained below, each of Defendants arguments is

unavailing.

       First, Defendants’ reliance on the twenty-day notice requirement of 28 C.F.R. § 26.4(a)

is a red herring. As noted above, Defendants concede that the BOP Execution Protocol applies

and is to be followed as “written unless deviation or adjustment is required, as determined by

the Director of the BOP or the Warden.” Motion, ECF No. 101-1, Ex. A at 4 (emphasis added);

Opp., ECF No. 109 at 2.2 In other words, the BOP Director and the Warden may not “deviate”



2
  Defendants’ reliance on the Circuit Court of Appeals’ decision in In re Fed. Bureau of Prisons’
Execution Protocol Cases, 955 F.3d 106, 112 (D.C. Cir. 2020) is misguided. As Defendants note, the
D.C. Circuit simply identified that the BOP Execution Protocol “explicitly permits ‘deviation[s]’ and
‘adjustment[s]’ upon a determination ‘by the Director of the BOP or the Warden’ that the deviation is



                                                 2
        Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 3 of 12




from the BOP Execution Protocol for convenience or preference. Any deviation must be

“required,”       that       is       “needed,”         “essential”       or       “obligatory.”

https://ahdictionary.com/word/search.html?q=required.

       Here, Defendants have failed to satisfy that important condition, and the purported

“requirement” they cite to for violating the 90-day notice requirement is amorphous,

unsupported, and inadequate. According to Defendants, relying on a Declaration from Kevin

Pistro, BOP Director Chief of Staff, they were somehow “required” to deviate from the 90-day

notice requirement because: (1) it was important to promptly schedule Mr. Nelson’s execution

“given the nearly 18 years that have passed since Mr. Nelson’s capital conviction”; and (2)

“there are only limited time windows to schedule executions due to staffing and contractor

availability and other operational considerations.” Opp., ECF No. 109 at 2, n.1 (quoting

Declaration of K. Pistro).

       Defendants’ explanation falls well short of identifying any “requirement” justifying a

“deviation.”   Although Defendants have expressed a clear preference for an accelerated

execution date, a preference is not a requirement, and Defendants have not even attempted to

explain why it is important, let alone required, to schedule the execution date before the

required 90-day notice period has run. Nor have Defendants offered any explanation why the

purported “importance” associated with scheduling Mr. Nelson’s execution “promptly” would

not have been fully satisfied by scheduling the execution on a date that provided the full notice

required by the BOP Execution Protocol.

       Moreover, Defendants have failed to explain or provide any support for any of their bare



‘required’.” (Katsas, J., concurring) (emphasis added). As explained below, Defendants have not
demonstrated that a deviation from the protocol was warranted.




                                                3
        Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 4 of 12




and fuzzy assertions. Why are there “only limited windows to schedule execution dates”?

What “staffing and contractor availability” issues do Defendants allegedly face? What are the

so-called “operational considerations”? We don’t know because Defendants have failed to

provide any details to support those putative issues. And, importantly, even giving Defendants

the benefit of the doubt, the amorphous and unsupported issues they have identified seem to do

little more than elevate their own administrative convenience over the protections afforded

under the BOP Execution Protocol. Again, preference and inconvenience do not rise to the

level of a requirement. At bottom, Defendants have failed to establish any “requirement” that

would warrant “deviation” from applying the BOP Protocol “as written.” At best, Defendants’

excuses for violating the 90-day requirement notice seem to be little more than contrived, self-

serving, post-hoc attempts to gloss over their violation of the protocol’s notice requirement.

       Second, Defendants’ contention that the BOP Execution Protocol is “non-binding”

(Opp., ECF No. 109 at 2, 3) cannot be squared with the sworn deposition testimony of its

30(b)(6) witness.   As explained in the Motion, the BOP’s 30(b)(6) witness, Rick Winter,

confirmed that the elements of the BOP Execution Protocol are binding on and must be

followed by the BOP in connection with an execution.

               Q.      …The elements of the protocol, those are things that need
                       to be followed in connection with an execution, right?

               A.      Yes.

               Q.      That’s why you have it?

               A.      Yes.

               Q.      Because it has to be followed, right?

               A.      Yes.

See Motion, ECF No. 101-2, Ex. B at 90:16-91:2 (emphasis added). In their Opposition,




                                                 4
        Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 5 of 12




Defendants simply ignore this critical testimony. But ignoring it does not make it disappear.

Defendants’ own 30(b)(6) witness testimony obviously trumps the post-hoc arguments by

Defendants’ lawyers.

       Third, Defendants’ consistent course of conduct demonstrates the importance and strict

adherence to the BOP Execution Protocol’s 90-day notice requirement.            In every federal

execution over the past twenty years where the BOP set the execution date, the condemned

prisoner received at least 90 days’ notice: Timothy McVeigh (120 days); Louis Jones (124

days); and, more recently, Richard Tipton, James Roane, and Corey Johnson (over 150 days).

       Fourth, taken to its logical conclusion, the discretion that Defendants argue they have

renders any protections in the BOP Execution Protocol meaningless and illusory. The express

“purpose” of the BOP Execution Protocol is to ensure that executions are “carried out in an

efficient and humane manner” (Motion, ECF No. 101-1, Ex. A at 4), and that the BOP

“[f]aithfully adheres to the letter and intent of the law”; “[p]rovides sufficient contingency

planning to ensure that unforeseen problems can be addressed and overcome”; and “[a]llows for

stays of execution, commutations and other delays in the execution countdown.” Id. at 5.

       Defendants’ position means that they retain unfettered discretion to deviate from any

portion of the BOP Execution Protocol at any time (even at the last minute), and in any way,

without giving notice to counsel and the courts, thus eliminating any meaningful judicial or

public oversight.    In other words, the BOP has: (a) the discretion to use chemicals,

combinations, and/or dosages not reflected in the written procedures; (b) the discretion to

change the chemicals to be used, at any time and in any way, even after the notice of execution

date has been issued, and without notice to the prisoner; (c) the discretion to use personnel that

do not meet the minimum requirements set forth in the written protocol; (d) the discretion to




                                                5
        Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 6 of 12




change any of the purported provisions that would otherwise protect the constitutional rights of

condemned prisoners and the press; and (e) the discretion to obstruct the witnesses’ ability to

view and hear the execution at any time.

       In fact, the BOP Execution Protocol provides inter alia “a checklist of procedures and

events that should occur between the period of time prior to the establishment of an execution

date and 24 hours prior to the execution.” Motion, ECF No. 101-1, Ex. A at 7. Those

procedures expressly identify the “procedures” which “should be completed between the time

an execution date is set and 30 days prior to the execution,” including “briefing the inmate,”

discussion of “inmate’s choice of witnesses,” “organ donation” and “disposition of the body.”

Id. at 8-9. Defendants’ position that 20 days advance notice of an execution is all that is

required eviscerates these provisions. If certain, pre-execution activity must occur 30 days prior

to an execution, then 20 days-notice can never be sufficient. Additionally, the regulations that

set forth the procedures for executive clemency for death sentenced federal prisoners provide

for a petition to be filed no later than 30 days after the prisoner receives notice that his

execution date has been set. 28 CFR § 1.10(b). Based on Defendants’ position, it could set an

execution date that conflicts with this regulation, which would also eliminate the timeframe

necessary for the clemency decision-making process.

       In short, Defendants’ position removes any pretense that the procedures set forth in the

protocols need be, or will be, adhered to. If Defendants can alter the 90 day requirement for

notice of an execution date, there is no assurance that Defendants will comply with any of the

other deadlines, provisions or safeguards in the BOP Execution Protocol, thus calling into

question the government’s ability to carry out executions “in an efficient and humane manner.”

An illusory protocol is in effect no protocol at all and it is impossible to evaluate whether the




                                                6
        Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 7 of 12




government will carry out executions in a humane and constitutional manner.                  That self-

evidently makes no sense.

        Finally, Defendants argue that Mr. Nelson’s motion “need[s] to be justified, if at all,

under the standards for injunctive relief,” and that Mr. Nelson “cannot plausibly demonstrate

any irreparable harm from receiving 16 days less notice” than reflected in the protocol, and

“delay will harm the government’s interests in carrying out the execution in an expeditious and

orderly manner.” Opp., ECF No. 109 at 3. Defendants do not cite any authority that Mr.

Nelson’s motion to strike Defendants’ notice and vacate the execution date was either

procedurally or substantively insufficient and/or that the standards for a preliminary injunction

govern. In any event, as explained above, Mr. Nelson is undeniably irreparably harmed by

being executed in the face of Defendants’ jettisoning the very standards and protocols they

themselves developed to ensure that executions are conducted in a humane and constitutional

manner.3




3
  Defendants’ suggestion that Mr. Nelson “purports to ask the Court solely to strike the government’s
notice from the record without setting aside the actual execution date” (Opp., ECF No. 109 at 3) ignores
the relief requested by the Motion. The motion seeks to strike Defendants’ Notice Regarding Execution
Dates, dated June 15, 2020 (ECF No. 99), as it relates to Mr. Nelson, and to vacate the putative execution
date of August 28, 2020 referenced therein.




                                                    7
       Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 8 of 12




       In sum, for the reasons set forth above and in the Motion, Plaintiff Keith Nelson

respectfully requests that this Court issue an order striking Defendants’ Notice Regarding

Execution Dates, dated June 15, 2020 (ECF No. 99), and vacating Mr. Nelson’s purported

execution date of August 28, 2020.

Dated: June 29, 2020                 Respectfully submitted,

                                     /s/ Kathryn L. Clune
                                     Kathryn L. Clune
                                     Crowell & Moring LLP
                                     1001 Pennsylvania Avenue, NW
                                     Washington D.C. 20004-2595
                                     (202) 624-2705
                                     kclune@crowell.com

                                     Harry P. Cohen (pro hac vice application pending)
                                     Michael K. Robles (pro hac vice application pending)
                                     James K. Stronski (pro hac vice application pending)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     (212) 223-4000
                                     (212) 223-4134(fax)
                                     hcohen@crowell.com
                                     mrobles@crowell.com
                                     jstronski@crowell.com

                                     Jon M. Sands
                                     Dale A. Baich
                                     Jennifer M. Moreno
                                     Federal Public Defender
                                     District of Arizona
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     602-382-2816
                                     602-889-3960 (fax)
                                     dale_baich@fd.org
                                     jennifer_moreno@fd.org

                                     Counsel for Plaintiff Keith Nelson




                                               8
        Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 9 of 12




                                    CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I caused a true and correct copy of the foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

Alan Burch                                       Paul R. Perkins
U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
Columbia                                         (202) 514-5090
(202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
Peter S. Smith                                   Civil Division, Department of Justice
United States Attorney's Office                  (202) 305-0612
Appellate Division                               Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
Ethan P. Davis                                   Columbia
Civil Division, U.S. Department of Justice       (202) 252-6605
(202) 616-4171                                   Email: Denise.Clark@usdoj.gov
Email: Ethan.Davis@usdoj.gov
                                                 Jean Lin
Robert J. Erickson                               Civil Division, Department of Justice
US Department of Justice                         (202) 514-3716
(202) 514-2841                                   Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
Joshua Christopher Toll                          Civil Division, Department of Justice
KING & SPALDING LLP                              (202) 305-2677
(202) 737-8616                                   Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                          (202) 753-5553
MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com                Brandon David Almond
                                                 TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                          (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 10 of 12




                                     Donald P. Salzman
Charles Fredrick Walker              SKADDEN, ARPS, SLATE, MEAGHER &
SKADDEN, ARPS, SLATE, MEAGHER &      FLOM LLP
FLOM LLP                             (202) 371-7983
(202) 371-7000                       Email: Donald.salzman@skadden.com
Email: Charles.Walker@skadden.com
                                     Steven M. Albertson
Celeste Bacchi                       SKADDEN, ARPS, SLATE, MEAGHER &
OFFICE OF THE PUBLIC DEFENDER        FLOM LLP
Capital Habeas Unit                  (202) 371-7112
(213) 894-1887                       Email: Steven.Albertson@skadden.com
Email: celeste_bacchi@fd.org
                                     Craig Anthony Harbaugh
Jonathan Charles Aminoff             FEDERAL PUBLIC DEFENDER, CENTRAL
FEDERAL PUBLIC DEFENDER,             DISTRICT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFORNIA       (213) 894-7865
(213) 894-5374                       Email: craig_harbaugh@fd.org
Email: jonathan_aminoff@fd.org
                                     Alexander Louis Kursman
Billy H. Nolas                       OFFICE OF THE FEDERAL COMMUNITY
FEDERAL COMMUNITY DEFENDER           DEFENDER/EDPA
OFFICE FOR THE EDPA                  (215) 928-0520
(215) 928-0520                       Email: Alex_Kursman@fd.org
Email: Billy_Nolas@fd.org
                                     Kathryn B. Codd
*Jeanne Vosberg Sourgens             VINSON & ELKINS LLP
VINSON & ELKINS LLP                  (202) 639-6536
(202) 639-6633                       Email: kcodd@velaw.com

William E. Lawler, III               Robert E. Waters
VINSON & ELKINS LLP                  KING & SPALDING LLP (202) 737-0500
(202) 639-6676                       Email: rwaters@velaw.com
Email: wlawler@velaw.com
                                     Yousri H. Omar
Evan D. Miller                       VINSON & ELKINS LLP
VINSON & ELKINS LLP                  (202) 639-6500
(202) 639-6605                       Email: yomar@velaw.com
Email: EMiller@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221

                                     2
      Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 11 of 12




Email: abortnick@kslaw.com                Email: mhulkower@steptoe.com

Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-4430
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com




                                          3
      Case 1:19-mc-00145-TSC Document 114 Filed 06/29/20 Page 12 of 12




Norman Anderson                           Alan E. Schoenfeld
KAISER DILLON PLLC                        WILMER CUTLER PICKERING HALE &
(202) 640-2850                            DORR LLP
nanderson@kaiserdillon.com                (212) 937-7294
                                          Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL            Kathryn Louise Clune
LLP                                       CROWELL & MORING LLP
(302) 658-9300                            (202) 624-5116
Email: Jying@mnat.com                     kclune@crowell.com

Andres C. Salinas                         Jennifer M. Moreno
WILMER CUTLER PICKERING HALE &            OFFICE OF THE PUBLIC FEDERAL
DORR LLP                                  DEFENDER, DISTRICT OF ARIZONA
(202) 663-6289                            (602) 382-2718
Email: Andres.Salinas@wilmerhale.com      Jennifer_moreno@fd.org

*Ryan M. Chabot                           Ginger Dawn Anders
WILMER CUTLER PICKERING HALE &            MUNGER, TOLLES & OLSON LLP
DORR LLP                                  (202) 220-1107
(212) 295-6513                            Ginger.anders@mto.com

Dale Andrew Baich                         *Jonathan S. Meltzer
OFFICE OF THE FEDERAL PUBLIC              MUNGER, TOLLES & OLSON LLP
DEFENDER                                  (202) 220-1100
(602) 382-2816
Dale_Baich@fd.org                         *Brendan Gants
                                          MUNGER, TOLLES & OLSON LLP
                                          (202) 220-1100

                                          *Timothy Kane
                                          FEDERAL COMMUNITY DEFENDER
                                          OFFICE, EDPA
                                          (215) 925-0520


Dated: June 29, 2020                   /s/ April Marconi
                                       April Marconi, Case Manager
                                       CROWELL & MORING, LLP
                                       1001 Pennsylvania, Ave., N.W.
                                       Washington, D.C. 20004-2595
                                       Tel: (202) 508-8803
                                       Fax: (202) 628-5116
                                       E-Mail: amarconi@crowell.com



                                         4
